Shulman, Judge.
The sole issue presented in this appeal from an order terminating the parental rights of appellant-putative father in regard to his minor child is whether the evidence supports the court’s finding of deprivation. As we conclude that it does, we affirm the judgment.
Evidence was presented that appellee-Department of Human Resources obtained custody of the child through the mother’s execution of a voluntary release for adoption; that at the time of the termination hearing, appellant was incarcerated under a 20-year sentence for aggravated assault; that appellant made no attempt to legitimate the child; that appellant never contributed to the support of the child; and that neither appellant nor his family had contacted the child’s custodian regarding the *551child’s welfare. The evidence was sufficient to support the court’s order terminating appellant’s parental rights. See, e.g., In the Interest of: A. A. G., 146 Ga. App. 534 (246 SE2d 739).
Submitted May 7, 1979
Decided July 3, 1979.
Arch W. McGarity, for appellant.
James P. Brown, Richard L. Mullins, Arthur K. Bolton, Attorney General, Carol Atha Cosgrove, Assistant Attorney General, for appellee.

Judgment affirmed.


Deen, C. J., and Carley, J., concur.